Exhibit 10.65 ICONIX BRAND GROUP, INC. EXECUTIVE Severance Plan 521949.01111/104255828v.10 Table of Contents Page 1. Establishment and Purpose of Plan -1- 2. Definitions and Construction -1- 3. Termination of Employment -6- 4. Certain Restrictive Covenants -8- 5. No Contract of Employment -11- 6. Conflict in Benefits; Noncumulation of Benefits; Exclusive Remedy -11- 7. Administration, Termination, and Amendment of Plan -12- 8. Claims for Benefits -13- 9. Notices -15- Certain Federal Tax Considerations -15- Additional Provisions -18- Exhibit A – Form of Participation Agreement -20- -i- 521949.01111/104255828v.10 ICONIX BRAND GROUP, INC.
